IN THE SUPREME COURT OF IOWA
                              No. 15–0995

                          Filed March 3, 2017


CENTRAL BANK and REAL ESTATE OWNED, L.L.C., an Iowa Limited
Liability Company,

      Appellant,

vs.

TIMOTHY C. HOGAN, as Trustee of the Liberty Bank Liquidating Trust;
LIBERTY BANK, F.S.B.; IOWA STATE BANK; FIRST STATE BANK;
FARMERS SAVINGS BANK; FARMERS TRUST & SAVINGS BANK; and
FIRST COMMUNITY BANK,

      Appellees.


      Appeal from the Iowa District Court for Dickinson County, Carl

Petersen, Judge.



      Bank appeals grant of summary judgment to appellees in an action

seeking a declaratory judgment that the bank had no obligations under

participation agreements entered into by the bank’s predecessor in

interest. AFFIRMED.


      Nicholas J. Brown of Nick Brown, P.C., Storm Lake, for appellant.



      Robin K. Carlson of Stinson Leonard Street L.L.P., Kansas City,

Missouri, and Scot Bauermeister of Fitzgibbons Law Firm, L.L.C.,

Estherville, for appellee Timothy C. Hogan.

      Craig A. Knickrehm and Andrew R. Biehl of Walentine, O’Toole,

McQuillan & Gordon, L.L.P., Omaha, Nebraska, for appellee participant

banks.
                                    2

APPEL, Justice.

      In this case, we deal with the question of whether participation

agreements in connection with a loan transaction transferred security

interests in the underlying property or only a contractual right to the

proceeds from the originating bank. For the reasons expressed below, we

conclude that the participating agreements transferred security interests

in the underlying property to the participating banks and that those

security interests were perfected under article 9 of the Uniform

Commercial Code (U.C.C.).

      I. Factual and Procedural Background.

      Between 2008 and 2009, Liberty Bank made five loans to Iowa

Great Lakes Holding, L.L.C., the owner of real property known as “The

Inn at Okoboji” (The Inn). The Liberty Bank loan (the loan) was secured

by real and personal property associated with The Inn. Liberty Bank and

five other banks entered into participation agreements related to the

loan. Under the participation agreements, Liberty Bank maintained an

undivided 59.48% interest in the transaction, while the participating

banks held an undivided 40.52% interest.

      Iowa Great Lakes Holding defaulted on the loan and the collateral

was voluntarily surrendered to Liberty Bank through a “Voluntary

Surrender Agreement” and an “Agreement for Alternative Nonjudicial

Foreclosure” pursuant to Iowa Code section 654.18 (2014), thereby

extinguishing the mortgage. After the surrender and foreclosure, Liberty

Bank and the participating banks entered into an agreement with a hotel

management company to operate The Inn. The proceeds of operations

were held in a segregated account with Liberty Bank with the

participating banks maintaining their pro rata interest in the proceeds.
                                    3

      On October 1, 2013, Liberty Bank and Central Bank entered into a

“Purchase and Assumption Agreement” (P&A Agreement).            Under the

P&A Agreement, Central Bank acquired assets from Liberty Bank,

including “loans.”     Under the P&A Agreement, the term “loans” was

broadly defined to include loans in which the borrower’s obligations had

been extinguished.     The Great Lakes loans remained on the books of

Liberty Bank as nonledger loans.

      At the time of closing of the P&A Agreement, Liberty Bank

conveyed The Inn to a Central Bank affiliated entity via quitclaim deed.

The language of the quitclaim deed indicated that it transferred only the

interests of Liberty Bank.

      In 2014, Central Bank filed a declaratory action against the trustee

of Liberty Bank and the five participating banks. Central Bank sought a

ruling that it owned The Inn property free and clear of any interest of the

participating banks.

      The trustee for Liberty Bank and the participating banks filed a

joint motion for summary judgment.      They maintained that under the

participation agreements, Liberty Bank transferred to them an undivided

interest in the entire transaction, including the security interest of

Liberty Bank.

      The district court agreed.    According to the district court, the

participation agreements did not merely transfer the right to a share of

loan proceeds. Instead, according to the district court, the participation

agreements transferred “all legal and equitable title in its share of the

loan and collateral” to the participating banks. As a result, the district

court granted summary judgment to the trustee for Liberty Bank and the

participating banks, stating that it could not declare that Central Bank
                                     4

owned the property in fee simple because Liberty Bank did not sell

Central Bank a one hundred percent interest in the property.

      Central Bank appeals.

      II. Standard of Review.

      Generally our standard of review for declaratory actions is

determined by the nature of the action below. Lindsay v. Cottingham &

Butler Ins. Servs., Inc., 763 N.W.2d 568, 572 (Iowa 2009).         When a

summary judgment is granted on a declaratory action, however, we

review for correction of errors at law because we are reviewing the

summary judgment ruling, not the declaratory judgment.         Shelby Cty.

Cookers, L.L.C. v . Util. Consultants Int’l, Inc., 857 N.W.2d 186, 189 (Iowa

2014).

      III. Discussion.

      A. Introduction. Participation agreements have been around at

least since financiers successfully sought additional parties to participate

in a massive loan to the imperial Russian government in 1916—an

undertaking which, as events subsequently showed, was a poor

investment. Jeffrey D. Hutchins, What Exactly Is a Loan Participation, 9

Rutgers-Camden L.J. 447, 450 (1978) [hereinafter Hutchins]. Although

not limited to financial institutions, participation agreements have played

an important role in the banking sector of the American economy. See

Alan W. Armstrong, The Developing Law of Participation Agreements, 23

Bus. Law. 689, 689 (1968) [hereinafter Armstrong] (describing the rapid

development of participation agreements and their economic benefits);

Hutchins, 9 Rutgers-Camden L.J. at 447 (noting that loan participations

are “widely used throughout the financial community in recent years”).

      The usual participation agreement involves a lead lender and

participating parties.   Hutchins, 9 Rutgers-Camden L.J. at 448.        The
                                    5

transaction is documented by a participation agreement and a summary

page called a certificate of participation.   Patrick J. Ledwidge, Loan

Participation Among Commercial Banks, 51 Tenn. L. Rev. 519, 521 (1984)

[hereinafter Ledwidge].

      The participation agreement, of course, may contain a wide variety

of provisions agreed upon by the parties. Hutchins, 9 Rutgers-Camden

L.J. at 449.   Under most participation agreements, however, the lead

lender is ordinarily responsible for originating the loan, but seeks to

share the financial obligations and benefits with other parties.    Id. at

448. The lead lender ordinarily assumes responsibility for the servicing

of the loan. Id.

      The reasons for loan participations are varied. Id. at 449. A bank

may seek third-party participation in a loan transaction to avoid

borrowing limits or to promote diversity in its loan portfolio. Ledwidge,

51 Tenn. L. Rev. at 521–22.       Alternatively, a customer may prefer

involving multiple banks with whom it has relationships in a loan

transaction. Id. at 522.

      This case involves an issue that has surfaced only relatively

recently—namely, what happens to the interests of participants when the

lead bank fails? In the distant past, financial institutions rarely failed

and thus the question was largely academic.      See generally James W.

Brewer & Elaine Childress Lee, Bank Failure and the FDIC: A Survey of

Legal Rights and Relationships of the Client and the Insolvent Bank, 18

Tex. Tech L. Rev. 1193, 1193–94 (1987). Beginning with the failure of

financial institutions in the 1970s and 1980s, however, the question of

the status of participants in a loan transaction after the failure of the

lead bank has become a topic explored in a number of cases and in the

academic literature. See Kevin B. Fisher, Loan Participations and Bank
                                     6

Failures: The Penn Square Decisions, 44 Sw. L.J. 753, 754–58 (1990)

[hereinafter Fisher].

        In this case, the loan originated with Liberty Bank. The borrower

entered default and the collateral securing the loan, including real

property known as The Inn, was voluntarily surrendered to Liberty Bank.

After surrender of the property, Liberty Bank voluntarily dissolved and

was taken over by a trustee.      The trustee then sold the surrendered

collateral associated with The Inn to Central Bank through a quitclaim

deed.

        The question in this case was whether Central Bank owns the

entire property in fee simple as a result of its transaction with the

trustee.   We begin our analysis by reviewing the terms of the various

agreements and documents in this case.

        B. The Documentary Record.

        1. The participation agreements.    Liberty Bank entered into five

sets of documents related to its loan and the participation of additional

banks.     Except for dates and names of the parties, the participation

documents are identical.

        The preface to the participation agreement states that the

originating bank “hereby sells” and the participating bank “hereby

purchases” a “participation interest” in the loan. The loan “is more fully

described on attached Exhibit A.”        Exhibit A is a one-page document

identifying the loan, providing details of the terms of the loan, and

describing the collateral supporting the loan.        The collateral listed

includes a real estate mortgage on The Inn property and an “[a]ll

[i]nclusive” U.C.C. filing.

        Paragraph 1 of the participation agreement is entitled “Purchase of

Participation” and generally describes what is being bought and sold.
                                     7

Paragraph 1 provides that the originating bank is selling “a participation

interest as set forth on attached Exhibit A” to the participating bank.

      Paragraph 3 of the participation agreement is entitled “Possession

and Control of Note and Collateral” and addresses issues related to the

security underlying the loan. Paragraph 3 provides the originating bank

“shall hold the Note and Loan Documents, in trust, for the undivided

interest of Participating Bank and other participating banks.”

      Paragraph 3 addresses the issue of insolvency of the originating

bank. In the event that the originating bank becomes insolvent, or “any

other event which, pursuant to this Agreement, makes it legally

necessary for Participating Bank to obtain possession of, or legal title to,

the Note, Loan Documents, Loan file, or business records regarding the

Loan” in order to enforce the participating bank’s rights pursuant to the

agreement, the originating bank “shall surrender possession and legal

title shall revert to Participating Bank, regarding such documents and

records so held in trust by [the] Originating Bank for Participating Bank.”

      Paragraph 9 of the participation agreement is entitled “Default”

and addresses the question of default of the borrower. In the event of a

default of the borrower,

      the interests of the Originating and Participating Banks in
      such Defaulted Loan and in any of the Security therefore
      shall be deemed ratably concurrent and any payments
      received thereafter from such Borrower or any other parties
      to the Loan Documents executed in connection with such
      Defaulted Loan or by liquidation of collateral, application of
      deposits, or otherwise shall be applied in proportion to each
      Bank’s then respective interest in the total amount of the
      Defaulted Loan outstanding.

      Paragraph 9 also addresses the issue of set-off. If the originating

bank or any participating bank receives more than a pro rata share of

the loan through an offset, the bank receiving the greater proportion
                                     8

through the offset is required to make payments to the other participants

to equalize payments received to the pro rata share that each participant

bank is entitled to under the participation agreement.

      2. The purchase and asset agreement. Under the P&A Agreement,

Central Bank purchased from Liberty Bank “the Management Company

Cash on Deposit.” The term “Management Company Cash on Deposit” is

defined to mean “Liberty Bank’s portion of the cash held by third party

management companies with respect to OREO [other real estate owned],

including The Inn at Okoboji.”

      3. The quitclaim deed and bill of sale.       Pursuant to the P&A

Agreement, Central Bank received a quitclaim deed with respect to The

Inn property from Liberty Bank. The quitclaim deed stated that Liberty

Bank transferred to Central Bank “all of its right, title, interest, estate,

claim, and demand” in various real property thereafter described,

including The Inn property. The bill of sale further states that Liberty

Bank conveys to Central Bank “all of its right, title and interest in and to

the Transferred Assets [including The Inn property].”      An email dated

September 16, 2013, shows that Central Bank was aware of the

existence of the participating banks in connection with the loan in which

The Inn served as collateral.

      C. Positions of the Parties. Central Bank asserts that this case

turns on the nature of the parties’ agreement.      See Chase Manhattan

Bank, N.A. v. FDIC, 554 F. Supp. 251, 256 (W.D. Okla. 1983) (holding

that, under the express terms of the participation agreement, no security

interest in the collateral passed to the participating bank); First Bank of

WaKeeney v. Peoples State Bank, 758 P.2d 236, 238 (Kan. Ct. App. 1988)

(holding rights of participant banks stem from the express terms of the

participation agreement). Central Bank recognizes that a bank may sell
                                          9

a participation in a loan that is either secured or unsecured.               Central

Bank asserts that standard rules of contract interpretation should be

applied to the participation agreements in this case to answer this basic

question.

      Central Bank asserts that using ordinary contract interpretation

principles, the participation agreements between Liberty Bank and the

five participating banks in this case were loan transactions that created a

debtor–creditor        relationship.      According     to    Central    Bank,    the

participating banks had no right to the underlying loan documents and

collateral, but only a contractual right against Liberty for payment.

Liberty Bank, according to Central Bank, did not contract away any

rights in the underlying collateral supporting the loan.                Central Bank

notes that the participation agreements are “silent to granting a security

interest    in   and     to   the   property,   collateral,   or   underlying    loan

documentation.” See Jefferson Sav. & Loan Ass’n v. Lifetime Sav. & Loan

Ass’n, 396 F.2d 21, 24 (9th Cir. 1968) (holding the sale of property by the

lead bank was valid and participating banks had the right to either the

proceeds of the sale or a claim against the trustee for violation of the

participation agreement); Ross v. First Sav. Bank of Arlington, 675 N.W.2d
812, 817 (Iowa 2004) (implying that participating banks did not have any

interest in and to the contracts between the lead bank and the

consumer); In re Receivership of Mt. Pleasant Bank & Trust Co., 526
N.W.2d 549, 556 (Iowa 1995) (stating “the participant banks were not

mere creditors of the receivership estate but were parties to contracts”

with the lead bank).

      Further, Central Bank maintains that nothing in the participation

agreements created a fiduciary duty between Liberty Bank and the

participating banks. In support of its argument, Central Bank cites a
                                    10

number of cases in which courts held that participation agreements did

not create fiduciary relationships. See Hibernia Nat’l Bank v. FDIC, 733
F.2d 1403, 1408 (10th Cir. 1984); N. Trust Co. v. FDIC, 619 F. Supp.
1340, 1345 (W.D. Okla. 1985); First Bank of WaKeeney, 758 P.2d at 240.

      Central Bank suggests that the participating banks might have an

interest in the proceeds of the sale paid by Central Bank to Liberty Bank,

but have no claim against Central Bank. To the extent the participating

banks claim they have not been paid pursuant to their participation

agreements, their sole remedy is to look to Liberty Bank.

      Further, Central Bank maintains that Liberty Bank transferred to

Central Bank fee simple interest in The Inn real estate under the P&A

Agreement. Central Bank notes that none of the participating banks had

filed a security interest in the property. Central Bank further states that

it did not assume any of Liberty Bank’s potential liabilities toward the

participating banks under the P&A Agreement.

      Central Bank further asserts that the participating banks have no

perfected security interest in The Inn property to support the loan

obligation of Liberty Bank.    In order for a security interest to attach,

there must be a security agreement. See Iowa Code § 554.9102(1)(bv).

Central Bank concedes that if the agreement between the parties creates

a security interest in the contract, then automatic perfection attaches

under Iowa Code section 554.9203(1). But, as indicated above, Central

Bank claims that the agreement creates no such security interest and, as

a result, no security interests attached.

      Based on the above line of reasoning, Central Bank asserts that

the district court erred by failing to find that the language of the

participation agreements in this case created a security interest.

Instead, according to Central Bank, the district court simply assumed
                                    11

that all participation agreements give rise to security interests in the

underlying collateral.

      Central Bank further notes that no mortgage has ever been

recorded on the property in favor of the participating banks and, with

respect to personal property, there has been no U.C.C. filing. Instead,

the filed U.C.C. notice is the mortgage on the property that ran in favor of

Liberty Bank.     Central Bank asserts that if the participating banks

wanted to perfect a security interest in the property, they should have

filed appropriate documents to give notice to the world of their claims.

      Finally, Central Bank cites cases standing for the proposition that

a security interest in a promissory note can be perfected only by

possession. See In re Reeves, 65 F.3d 670, 674 (8th Cir. 1995) (holding

under Arkansas law); McIlroy Bank v. First Nat’l Bank of Fayetteville, 480
S.W.2d 127, 128 (Ark. 1972).

      The trustee of Liberty Bank and the participating banks counter

that, under the participation agreements, the participating banks

obtained an undivided fractional interest not simply in the loan proceeds

but in the collateral as well. While Central Bank sees the transaction

merely as a loan of funds from the participating banks to Liberty, the

trustee and the participating banks see the transaction as involving the

sale, or partial assignment, of ownership interest in the loan and the

underlying collateral.

      The trustee and participating banks emphasize three aspects of the

participation agreements to support their argument that the transaction

involved the sale of an undivided interest in the loan, including the

collateral.   First, they stress language in the participation agreements

which provides that the lead bank “shall hold the Note and Loan

Documents, in trust, for the undivided interest of Participating Bank and
                                      12

other participating banks.”         Second, they note the participation

agreements provide that in the event of default of the underlying

borrower,

        the interests of the Originating and Participating Banks in
        such Defaulted Loan and in any of the Security therefore
        shall be deemed ratably concurrent and any payments
        received thereafter . . . shall be applied in proportion to each
        Bank’s respective interest in the total amount of the
        Defaulted Loan outstanding.

Finally, Exhibit A to the participation agreements includes a description

of the loan, including the underlying collateral.

        In support of their argument, the trustee and the participating

banks cite Asset Restructuring Fund, L.P. v. Liberty National Bank &

Resolution Trust Corp., 886 S.W.2d 548 (Tex. App. 1994).             In Asset

Restructuring, the Texas appellate court adopted the view that a

participation is “a complete transfer of ownership interest in the loan and

collateral to the participant.”    Id. at 552 (quoting Bradford Anderson,

Loan Participations and the Borrower’s Bankruptcy, 64 Am. Bankr. L.J.

39, 40 (1990) [hereinafter Anderson]).

        They argue that when the borrower voluntarily surrendered The

Inn property to Liberty Bank, the participating banks had an undivided

fractional interest in the real estate. They note that when Liberty Bank

sold its interest in The Inn, it did so with a quitclaim deed. By using a

quitclaim deed, the trustee and the participating banks argue that

Liberty Bank transferred only its fractional interest in The Inn to Central

Bank.    According to the trustee and participating banks, a buyer of a

quitclaim deed takes the transferred interest subject to outstanding

equities, about which the buyer is assumed to have notice.                 See

Raymond v. Morrison, 59 Iowa 371, 373, 13 N.W. 332, 333 (1882)

(holding grantee in quitclaim deed takes grantor’s interest only, no
                                      13

protection from interests of which the grantee had no notice), overruled

on other grounds by Young v. Hamilton, 213 Iowa 1163, 1173, 240 N.W.
705, 710 (1932).      Thus, according to the trustee and the participating

banks, Central Bank does not own The Inn property in fee simple, but

instead the ownership is divided between Central Bank as successor to

Liberty   Bank’s     approximately   fifty-nine   percent    interest   and   the

participating banks.

      The trustee and participating banks also argue that the interest of

the participating banks in The Inn is a perfected interest under the

U.C.C.    The trustee and participating banks present the argument in

several steps.

      The first question is whether the participation agreements amount

to a “security agreement” under the U.C.C. According to the trustee and

participating banks, a “security agreement” means an agreement that

creates or provides for a “security interest.” Iowa Code § 554.9102(1)(bv).

The trustee and participating banks assert that a “security interest”

includes any interest of a buyer in “a payment intangible, or a

promissory note in a transaction that is subject to Article 9.”               Id.

§ 554.1201(2)(ai).

      The trustee and participating banks argue that the participation

agreements in this case involve a “payment intangible.” Under Iowa Code

section 554.9102(1)(bi), a “payment intangible” is defined as “a general

intangible under which the account debtor’s principle obligation is a

monetary obligation.” The trustee and participating banks point out that

under Official Comment 5 to U.C.C. section 9–109, a payment intangible

includes a participation interest in a bank loan.           See U.C.C. § 9–109

official cmt. 5, 3 U.L.A. 142 (Am. Law Inst. & Unif. Law Comm’n 2000).
                                     14

      The trustee and participating banks next consider when a security

interest in the payment intangibles attaches. Under Iowa Code section

554.9203(1), the trustee and participating banks argue, “[a] security

interest attaches to collateral when it becomes enforceable against the

debtor with respect to that collateral.” The term debtor means “a seller of

. . . payment intangibles.” Iowa Code § 554.9102(1)(ab)(2).

      Further, the trustee and participating banks assert that when a

security interest attaches to a right of payment there is an automatic

attachment in any security interest that secures the right of payment.

See id. § 554.9203(7). Thus, the trustee and participating banks argue

that once a security interest attaches to the right to payment, it also

includes a security interest in the underlying collateral.     Further, the

trustee and participating banks note that when the debtor has sold a

payment intangible, the debtor does not retain legal or equitable interest

in the collateral sold. See id. § 554.9318(1).

      Finally, on the question of perfection, the trustee and participating

banks assert that the interest of a buyer of a payment intangible is

automatically perfected.    See id. § 554.9309(3).    And, perfection in a

security interest in a right to payment also perfects a security interest in

any real or personal property securing the right of payment.           See id.

§ 554.9308(5).    Further, according to the trustee and participating

banks, a holder of a payment intangible has a perfected security interest

in the proceeds of a payment intangible. See id. § 554.9315(3). Under

the U.C.C., “proceeds” is defined as “whatever is collected on, or

distributed on account of, collateral.”    Id. § 554.9012(1)(bl)(2).    Thus,

when Liberty Bank received the surrendered property, namely, The Inn,

the surrendered property amounted to proceeds of the loan in which the

participating banks had a perfected security interest.
                                    15

      D. Overview of the Developing Law Related to Participation

Agreements.     Historically, participation agreements have not always

been subject to careful drafting, in part because the risk of default by a

bank or other financial institution was thought to be very small. David

B. Simpson, Loan Participations: Pitfalls For Participants, 31 Bus. Law.

1977, 1983 (1976) [hereinafter Simpson]. Events in the latter decades of

the twentieth century undermined this assumption, and a body of

caselaw and academic literature developed around various legal issues

associated with participations.   See generally, e.g., Anderson, 64 Am.

Bankr. L.J. at 39; Armstrong, 23 Bus. Law. at 689; Fisher, 44 Sw. L.J. at

753; Hutchins, 9 Rutgers-Camden L.J. at 447; Ledwidge, 51 Tenn. L.

Rev. at 519; Simpson, 31 Bus. Law. at 1977; Debora L. Threedy, Loan

Participations—Sales or Loans? Or Is That the Question?, 68 Or. L. Rev.

649 (1989).

      The leading authorities find that the characterization of a

participation agreement is critical to the legal consequences that flow

from it. See, e.g., Fisher, 44 Sw. L.J. at 768–79; Simpson, 31 Bus. Law.

at 2022; Richard E. Weiner, Rights of a Participant Bank Against a Lead

Bank in a Participation Loan Agreement, 104 Banking L.J. 529, 530

(1987) [hereinafter Weiner].   If the interest conveyed in a participation

agreement is regarded as a sale or assignment of a fractional interest in

the underlying loan, then the participant is deemed to “own” a portion of

the loan and acquire by assignment all rights associated with the loan.

Fisher, 44 Sw. L.J. at 769; Simpson, 31 Bus. Law. at 2022; Weiner, 104

Banking L.J. at 530.     When the lead bank sells an ownership but

maintains possession of the underlying note and loan documentation,

the parties often state that the documents are held “in trust” by the lead
                                        16

bank for the benefit of the participating banks. Simpson, 31 Bus. Law.

at 1992–95.

      An ownership interest generally improves the position of the

participant in the event of failure of the originating bank because, as a

pro rata owner, the participating bank is not a mere general creditor

standing in line for its often paltry share of the insufficient assets of the

failed institution but actually owns an interest in the underlying assets.

Hutchins, 9 Rutgers-Camden L.J. at 459–60; Fisher, 44 Sw. L.J. at 768–

69.

      On the other hand, if the participation agreement merely creates a

debtor–creditor relationship between the originating bank and the

participating bank, the participating bank has no ownership interest in

the rights of the originating bank in underlying collateral. Hutchins, 9

Rutgers-Camden L.J. at 458–59. If the participant is merely a creditor of

the originating bank, the participant must have a security interest in the

underlying collateral or will be reduced to a general creditor of the

originating bank in any bankruptcy or liquidation proceeding. Id.

      Participation agreements, of course, come in all kinds of shapes

and sizes. And, assuming the validity of the sale versus loan distinction,

it is not always easy to make the call with respect to a particular

participation agreement.     See Jason H. P. Kravitt et al., Securitization

Financial Assets § 5.03 (3d ed. Supp. 2017), Westlaw SFINA (referring to

a need “to temper one’s expectation for guidance” in the cases)

[hereinafter Kravitt]; Hutchins, 9 Rutgers-Camden L.J. at 458 (“[N]ot an

easy task.”); Simpson, 31 Bus. Law. at 1981 (“[T]he line between the two

relationships is often indistinct.”).

      In determining whether a participation creates an ownership

interest or a debtor–creditor relationship, some courts tend to give
                                    17

presumptive weight to the intent of the parties, while others seek to

divine the “true” nature of the transaction. Kravitt, § 5.03. The intent of

the parties may not always be determinative. For example, the parties

may declare that a “sale” has occurred, but then cloud the issue with

provisions such as a “put” or guaranteed buy-back that minimizing the

risk to the participating bank and makes the underlying nature of the

transaction look like a loan rather than a purchase. Simpson, 31 Bus.

Law. at 1981–82. Other provisions that minimize or lessen the risk to

participating banks include payment of interest by the lead bank when

the borrower has not paid or the payment of higher interest rates to the

participating bank than to the lead bank.        Alan W. Armstrong, The

Evolving Law of Participations, R175 ALI-ABA 255, 263 (1992). Although

attempts to recharacterize a loan as a sale may be relatively rare,

experience shows that creatively labeling a goose as a duck may not

always work. See In re S.O.A.W. Enters., Inc., 32 B.R. 279, 282 (Bankr.

W.D. Tex. 1983) (finding significant rate differential to be indicative of a

loan rather than a sale); Bernard v. Fireside Commercial Life Ins. Co., 633
So. 2d 177, 188 (La. Ct. App. 1994) (holding participation agreement with

buy-back provision a loan); see also Hutchins, 9 Rutgers-Camden L.J. at

474 (stating “the theory that a participation creates a debt from the lead

to the participant should be restricted to those rare cases in which the

lead has guaranteed payment to the participant and the terms of the

participation differ significantly from the terms of the loan made by the

lead” (footnote omitted)).

      That said, there are a number of factors that are often considered

in determining whether a participation agreement amounts to a sale of

an undivided interest in the total loan package or merely establishes a

debtor–creditor   relationship.    The   words    “sale,”   “transfer,”   and
                                    18

“assignment” are often associated with a sale. Wiener, 104 Banking L.J.

at 529–30. Use of the phrase “undivided fractional interest” suggests an

obligation on the part of the originating bank to monitor the loan in the

best interest of the participants and suggests a sale. See Anderson, 64

Am. Bankr. L.J. at 40 n.5 (citing language such as the lead bank

“assigned, transferred, and conveyed” an “undivided fractional interest”

as creating a “partial assignment”); W.H. Knight, Jr., Loan Participation

Agreements: Catching Up with Contract Law, 1987 Colum. Bus. L. Rev.

587, 613 (1987) [hereinafter Knight] (“Thus, the agreement’s fractional

interest language in essence evidences an intention that the participant

receive a partial assignment of the lead’s interest in the underlying

loan.”).

      In addition, use of the word “trust” tends to cut against a mere

debtor–creditor relationship in a participation agreement.         Trust

language in a participation agreement may obligate the originating bank

to hold the debt, the security instruments, and all payments in trust for

the participant. Fisher, 44 Sw. L.J. at 774–76; Ledwidge, 51 Tenn. L.

Rev. at 526–27. In cases involving a failed originating institution, when

possession of property is impressed with a trust, the trustee in

bankruptcy holds such property subject to the outstanding interests of

the beneficiaries.   2 Michael T. Madison, et al., Law of Real Estate

Financing § 11.27, Westlaw (Nov. 2016 update) [hereinafter Madison];

Weiner, 104 Banking L.J. at 531.

      There is a body of caselaw illustrating the above concepts.

According to one commentator, a majority of cases have characterized a

participation as “a complete transfer of ownership interest in the loan

and collateral to the participant.” Anderson, 64 Am. Bankr. L.J. at 40,

42–43.     For example, in Asset Restructuring Fund, the Texas appellate
                                          19

court concluded that it would follow the majority rule that “the

participant has an ownership or trust interest in the loan and underlying

collateral, not just in the collections from the loan.” 886 S.W.2d at 552.

Similarly, in In re Drexel Burnham Lambert Group, Inc., the court

declared,

      The lead bank, by participating the loan, assigns, transfers,
      and conveys an undivided percentage ownership interest in
      the collateral for the participated loan to the participant. . . .
      Accordingly, the loan participants are entitled to their shares
      as beneficiaries of a trust.

113 B.R. 830, 843 (Bankr. S.D.N.Y. 1990). Similar observations appear

in other cases and commentaries. See Jefferson Sav. & Loan Ass’n, 396
F.2d at 24 (holding participant was “cotenant” with lead bank and “the

beneficiary   of   the   trust”);   see    also   Mark   E.   MacDonald,   Loan

Participations as Enforceable Property Rights in Bankruptcy—A Reply to

the Trustee’s Attack, 53 Am. Bankr. L.J. 35, 39–41 & n.13 (1979)

[hereinafter MacDonald] (noting “[a] partial assignment of a note and

mortgage makes the participant a tenant in common of the mortgage

security”); Simpson, 31 Bus. Law. at 1977 (“Where a loan is collateralized

by real estate . . . , the participation will normally include the transfer of

an undivided interest in the underlying collateral.”).

      There is some caselaw that seems at least somewhat to the

contrary. For instance, in In re Alda Commercial Corp., the district court

considered whether an interest in property was transferred by a

participation agreement when the participant received an undivided

fractional interest in the loans.         327 F. Supp. 1315, 1316 (S.D.N.Y.

1971). The district court held that because the participant did not share

in the lead’s profits, played no role in the initial determination to make

the loan, and did not manage the accounts or have any say as to security
                                          20

and collection, the participant was not entitled to preferential treatment

in the lead’s bankruptcy on the ground that the lead was serving as its

agent or trustee.     Id. at 1317–18.       Notably, however, the participation

agreement did not include any “in trust”-type language. 1

       A frequently cited case supporting the view that a trust

relationship negates the finding of a debtor–creditor relationship is

Stratford Financial Corp. v. Finex Corp., 367 F.2d 569 (2d Cir. 1996). In

this case, the parties stated in their participation agreement that the

borrower’s notes were to be held by the lead “in trust” for the benefit of

the purchaser of the participation. Id. at 571. The Stratford court held

that when there was trust language, and the proceeds were identifiable

and not comingled with the seller’s, the purchaser was entitled to its

share of the proceeds. Id. 2

       In order to introduce a degree of clarity, the literature contains a

host of drafting recommendations.           One expert urges use of Stratford-

type “in trust” language as a planning device. See Ledwidge, 51 Tenn. L.

Rev. at 527. Another has developed a sample loan participation sale and

trust agreement containing the magic words the commentator finds

helpful. See Michael T. Skindell, Lead Lender Failure and the Pitfalls for
the Unwitting Participant, 42 Sw. L.J. 1071, 1100 (1989).               Yet another


       1In the literature, the leading commentators advocating the approach of In re
Alda Commercial Corp. are W. Homer Drake, Jr. and Kyle R. Weems. See W. Homer
Drake, Jr. & Kyle R. Weems, Mortgage Loan Participations: The Trustee’s Attack, 52 Am.
Bankr. L.J. 23, 35–36 (1978). For a response, see MacDonald, 53 Am. Bankr. L.J. at
35.
        2No “in trust” language was utilized in the participation agreements in Federal

Deposit Insurance Corp. v. Mademoiselle of California, 379 F.2d 660 (9th Cir. 1967) or
Chase Manhattan Bank, N.A., 554 F. Supp. 251. In these cases, the courts held that
participants were not entitled to preferred pro rata payment of offset deposits. The
result in these cases has been questioned. See Ledwidge, 51 Tenn. L. Rev. at 526. In
any event, this case does not involve a right of set-off.
                                     21

has declared that a participation agreement “should always convey to the

participant an undivided ownership interest in the loan, loan documents

and collateral, using typical language of purchase and sale.”       Marvin

Rau, Beyond the Handshake and a Prayer: Documenting the Modern Loan

Participation, 59-Jun. J. Kan. B. Ass’n 19, 20 (1990); see also 2 Madison,

§ 11.4 (“Since the lead is the only publically secured party . . . , the

participants should require language in the agreement that the

participants will become the owners of undivided fractional interest in all

notes and underlying mortgage collateral to be held by the lead . . . in

trust for the participants and the lead shall act as a trustee with

fiduciary duties toward the participants.”).      As a general proposition,

participants wishing to ensure that their interest is treated as an

ownership interest and not a mere loan should use the language of

ownership, undivided fractional interest, and trust, and avoid risk

dilution devices that might persuade a court that true ownership is not

present.

      E. Iowa    Law   Related    to      Participation   Agreements   and

Quitclaim Deeds.

      1. Participation agreements.     We have only a few occasions to

consider the nature of a participating bank’s interest in a participation

agreement. In Ross, we considered whether a district court in Iowa had

personal jurisdiction over a nonresident participating bank. 675 N.W.2d

at 814.    In considering this question, we noted that although the

participation agreement had some elements of an assignment, “it falls

well short of the traditional concept of an assignment because it merely

involves the transfer of a portion of an intangible right.” Id. at 817. We

further noted that the participation agreement did not give the bank

control over the collection of the loan. Id. We further emphasized that
                                    22

the participant had no relationship with the underlying borrower.        Id.

We thus concluded that a mere participant cannot be hauled into an

Iowa court without more to establish an adequate nexus to the forum

jurisdiction. Id. at 818.

      A second case is In re Receivership of Mt. Pleasant Bank & Trust

Co., 526 N.W.2d 549. In that case, we held the district court properly

paid participating banks their pro rata share of loan proceeds.       Id. at

556. We held the participating banks were not general creditors of the

borrower but instead had an ownership interest in the collateral. Id.

      2. Quitclaim deeds.      We have considered the scope of legal

interests conveyed by quitclaim deeds in a number of contexts. Over a

century ago, we held that a grantee who takes real estate by a quitclaim

deed cannot be regarded as a good-faith purchaser and is not entitled to

protection as against prior equities of which he had no notice. Raymond,
59 Iowa at 373, 13 N.W. at 333. We have further stated that the grantee

of a quitclaim deed is “conclusively presumed to have knowledge of all

prior equities” and therefore is not entitled to protection of the recording

statutes. Duntz v. Ames Cemetery Ass’n, 192 Iowa 1341, 1345, 186 N.W.
443, 445 (1922); see also Brenton Bros. v. Bissell, 214 Iowa 175, 183,

239 N.W. 14, 18 (1931).

      F. Analysis of Participation Agreements in This Case. We now

turn to consider the central questions posed in this case. We adopt the

view of the majority of cases and commentators that a threshold question

in cases involving an insolvent lead bank is determining whether the

participation interests involved a sale of undivided ownership interests in

the entire loan or whether the participation agreements merely

established a debtor–creditor relationship.
                                    23

      We conclude the participation agreements in this case involved the

sale of an undivided ownership interest in the entire loan.             The

participation agreements in this case do not have the kind of explicit

language recommended by some of the commentators. Yet, there are a

number of key markers.

      First, the participation agreements state that the originating bank

“hereby sells to the Participating Bank and the Participating Bank hereby

purchases from the Originating Bank a participation interest.” (Emphasis

added.)   The use of the terminology of a sale suggests that the

participating bank is not making a loan to the originating bank, but is

buying an ownership interest in the underlying loan.             See Asset

Restructuring Fund, 886 S.W.2d at 553 (noting agreement clearly states

that participant “agreed to purchase” a participation in the loan).

      Additionally,   the   participation   agreement   states   that   the

originating bank shall “hold the Note and Loan documents, in trust, for

the undivided interest of Participating Bank and other participating

banks.”    Holding the note and loan documents in trust is not a

characteristic of a typical loan agreement and has generally been thought

to be a talisman of a sale of an ownership interest. Franklin v. Comp’r,

683 F.2d 125, 128 (5th Cir. 1982); Jefferson Sav. & Loan Ass’n, 396 F.2d

at 24; Stratford, 367 F.2d at 570–71.

      Further, the participation agreements provide that the participant

holds an “undivided interest” in the documents held in trust, thereby

reinforcing the notion that the participating banks are not loaning funds

to the lead bank, but instead are co-owners of the entire loan, including

the underlying collateral. See In re Drexel Burnham Lambert, 113 B.R. at

843; Knight, 1987 Colum. Bus. L. Rev. at 613.
                                         24

        The fact that the participating banks have an ownership interest in

the underlying collateral is indicated by the default provision of the

participation agreements, which emphasizes in the event of default, the

participating banks shall ratably share in “any of the Security” of the

loan.

        We also note there are no disqualifying provisions in the

participation agreement that suggest an effort to mitigate the risk of

ownership.         There is no buy-back provision, no marked difference in

interest rates or other terms affecting the risk of a participant. See In re

S.O.A.W. Enters., 32 B.R. at 282; Bernard, 633 So. 2d at 188.

        If the participating banks have an undivided ownership interest in

the loan and the collateral, then Liberty Bank only owned a fifty-nine

percent interest in The Inn after it was surrendered to the bank. The

remaining      forty-one    percent    ownership      interest   rested    with    the

participating banks. When Liberty Bank sold its interest in The Inn to

Central Bank, it transferred the property through a quitclaim deed. As

has been clearly established above, purchasers of a quitclaim deed take

the property subject to all outstanding equities. In short, Liberty Bank

sold only its interest in The Inn—specifically, its fifty-nine percent

interest. The participating banks continue to own their forty-one percent

undivided interest purchased through the participating agreements.

Because Central Bank received only a quitclaim deed from the trustee of

Liberty Bank, it took the property subject to all outstanding equities,

including those of the participating banks. 3

        3CentralBank does not claim to be a bona fide purchaser of a warranty deed
from Liberty Bank. As indicated above, Central Bank received only a quitclaim deed
from Liberty Bank. Further, Central Bank was aware there were participating banks in
connection with Liberty Bank’s loan collateralization by The Inn prior to receiving the
quitclaim deed as part of the P&A Agreement. By taking a quitclaim deed with
                                       25

      In light of our conclusion regarding the limited ownership interest

transferred by the quitclaim deed, we need not address the question of

whether the participating banks had a “perfected” security interest in the

real estate arising out of the participation agreements. We only hold that

the ownership interest of the participating banks in the mortgage and

underlying collateral is superior to Central Bank, which claims its

interest is derivative of and limited to the interest held by Liberty Bank.

      IV. Conclusion.

      For the above reasons, the ruling of the district court dismissing

the declaratory judgment action brought by Central Bank is affirmed.

      AFFIRMED.




___________________________
knowledge that Liberty had procured participants in the loan, Central Bank cannot
claim protection of real estate recording statutes.